RESOLUCIÓN
Examinados el Informe de la Comisión de Reputación para el Ejercicio de la Abogacía y la comparecencia del Sr. Osvaldo Villanueva Díaz, se ordena la reinstalación inme-diata de éste al ejercicio de la abogacía.

El Tribunal apercibe a la representación legal del peti-cionario Osvaldo Villanueva Díaz sobre el uso de algunas expresiones de mal gusto dirigidas a los distinguidos miembros de la Comisión de Reputación para el Ejercicio de la Abogacía.


Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Hernández Denton, a pesar de que está conforme con el apercibimiento que se le hace a la representación legal del peticionario, disintió de la determinación tomada por el Tribunal hoy por entender que éste debió ordenar la transcripción de los procedimien-tos ante la Comisión de Reputación antes de tomar una determinación final en el caso. La Juez Asociada Señora *665Naveira de Rodón se inhibió. El Juez Asociado Señor Fus-ter Berlingeri no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo